DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/9/2020 has been entered.  Claims 1,3,8-14,17-20 and 24-26 are pending.  Claims 2,4-7,15-16 and 21-23 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1,3,8-14,17-20 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palazzolo et al. (US 2004/0082888) in view of Cook et al. (US 2007/0054254 A1).
Re claim 1:
1. A cardiac resuscitation device for assisting a user in manually delivering repetitive chest compressions to a patient (Palazzolo, Abstract), the cardiac resuscitation device comprising:
a sternal motion sensor comprising an accelerometer configured to provide acceleration signals indicative of sternal motion during chest compressions (Palazzolo, [0053], “an accelerometer-based compression monitor 2 in place on the patient … The compression monitor 2 is placed on the sternum 3 of the patient 1, on the rescuer's hands or arms, or on an automatic CPR device”);
defibrillation electrode leads configured to collect a physiological signal from the patient (Palazzolo, [0055], “the compression monitor may be provided with one or more electrodes. The processor may process the patient's ECG during compressions to produce an estimated actual ECG”; [0138]); and 
a processor, a memory, and associated circuitry, wherein the processor (Palazzolo, [0203]; and [0206], “computer”; fig. 1) is configured to:
receive the physiological signal from the defibrillation electrode leads (Palazzolo, [0138], “a transthoracic impedance detector, one or more ECG, defibrillation, or other electrodes are disposed on the patient's thorax”), 
process the physiological signal from the defibrillation electrode leads to generate an electrocardiogram (ECG) waveform (Palazzolo, [0055], “the compression monitor may be provided with one or more electrodes. The processor may process the patient's ECG during compressions to produce an estimated actual ECG”; [0138]), 
receive the acceleration signals indicative of the sternal motion (Palazzolo, [0053], “an accelerometer-based compression monitor 2 in place on the patient … The compression monitor 2 is placed on the sternum 3 of the patient 1, on the rescuer's hands or arms, or on an automatic CPR device”),

provide a processor output to a display, the processor output comprising the ECG waveform, the compression depth, the compression rate, and the perfusion performance indicator value (Palazzolo, figs. 2 – 4; [0019] – [0021], “a graph … compression depth … compression velocity … compression acceleration”; [0147], “the user feedback system can prompt the rescuer or automatic CPR device to perform at the appropriate compression rate, compression depth, compression velocity (the time required to compress or decompress the patient), compression acceleration, and compression hold time for each phase (compression and decompression) of the compression cycle”; [0141], “The exact waveform … an optimal compression waveform for a particular kind of patient”; [0148], “If the duty cycle does not fall within pre-determined parameters, then the user feedback system may prompt the rescuer to adjust compression timing and compression rate in order to effect an optimal duty cycle”; [0187], “making possible a direct comparison of one graph to each of the other graphs”; [0205], “such as time under compression, quality of compressions as compared to an ideal waveform, ECG history, and other relevant medical data”), and 
control a feedback device comprising the display to provide the performance indicator value as a performance indicator graphic, and adjust an appearance of the graphic to provide corrective chest compression feedback for the user, wherein the performance indicator value is calculated by the processor based on the calculated compression depth and rate and desired values for the compression depth and rate (Palazzolo, fig. 30, “Actual ECG”; [0015], “a change in the patient’s ECG (electrocardiogram)”; [0203], “The remote network computer and an operator trained to use the computer may provide voice assistance to the rescuer while monitoring real time streaming data from the compression monitor. The operator or computer may from time to time provide other information to the compression monitor or rescuer”; figs. 2 – 4; [0019] – [0021], “a graph … compression depth … compression velocity … compression acceleration”; [0147], “the user feedback system can prompt the rescuer or automatic CPR device to perform at the appropriate compression rate, compression depth, compression velocity … “; [0141], “The exact waveform depends on the current state of the art of what kind of compression waveform comprises an optimal compression waveform for a particular kind of the user feedback system may prompt the rescuer to adjust compression timing and compression rate in order to effect an optimal duty cycle”; [0187], “For all four graphs each time marker 150 along time scale 151 corresponds to the same time marker in the other three graphs, thus making possible a direct comparison of one graph to each of the other graphs”; [0205], “… under compression, quality of compressions as compared to an ideal waveform, ECG history, and other relevant medical data”; an ECG is a physiological impact of a patient undergone a CPR procedure).

Palazzolo teaches a feedback device for providing ECG graphic (“display user feedback”) based on the comparison of the measured values for the compression depth and rate to the desired value.  Palazzolo further suggests that “other relevant medical data” can be provided along with compression waveform and ECG (Palazzolo, [0205], “… under compression, quality of compressions as compared to an ideal waveform, ECG history, and other relevant medical data”).  However, Palazzolo does not explicitly disclose is a perfusion performance indicator (PPI); nor disclose wherein the PPI graphic provides a representation of perfusion from the repetitive chest compressions, and. 

Cook et al. (US 2007/0054254 A1) teaches a medical training device with an improved clam shell type torso arrangement.  The medical training device includes an electro-mechanical indicator device is provided to show real time feedback of the CPR compression rate being administered by a student on the training manikin of the present application (Cook, Abstract).  Cook teaches a feedback device comprising the display to provide the perfusion performance indicator value as a perfusion performance indicator (PPI) graphic, wherein the PPI graphic provides a representation of perfusion from the repetitive chest compressions, and adjust an appearance of the PPI graphic to provide corrective chest compression feedback for the user, wherein the perfusion performance indicator value is calculated by the processor based on the calculated compression depth and rate and desired values for the compression depth and rate (Cook, [0032] – [0034]; fig. 1, 64a – 64c; i.e., [0032], “the CPR rate indicator 60 may be configured to respond with positive visual feedback only when both the compression rate being performed by the student and the depth of compression into the core portion 46 are properly achieved”; [0031], “the as colored illuminated indicators, a numeric readout, or other visual methods”).   Therefore, in view of Cook, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify the CPR system described in Palazzolo, by providing the CPR rate indicator instead of ECG as taught by Cook, the feedback by the device may be provided preferably by visual indicators, but may also have, or alternatively have, audio indicators or signals, such as words or sounds, to indicate whether or not the student is compressing within the preferred rate range, and/or the degree of variance in the student's compression sequences (Cook, Abstract).


    PNG
    media_image1.png
    644
    1006
    media_image1.png
    Greyscale

		Cook, Fig. 1, 64a - 64c are indicator (64a – red, 64b – yellow, 64c – green, green)

Re claims 3, 8:
3. The cardiac resuscitation device of claim 1 wherein the processor is configured with a physiological model that relates delivery of the repetitive chest compressions to the chest compression parameters.  8. The cardiac resuscitation device of claim 1 wherein the chest compression parameters comprise one or a graph … compression depth … compression velocity … compression acceleration”; [0147], “the user feedback system can prompt the rescuer or automatic CPR device to perform at the appropriate compression rate, compression depth, compression velocity (the time required to compress or decompress the patient), compression acceleration, and compression hold time for each phase (compression and decompression) of the compression cycle”; [0141], “The exact waveform depends on the current state of the art of what kind of compression waveform comprises an optimal compression waveform for a particular kind of patient”; [0148], “If the duty cycle does not fall within pre-determined parameters, then the user feedback system may prompt the rescuer to adjust compression timing and compression rate in order to effect an optimal duty cycle”; [0187], “For all four graphs each time marker 150 along time scale 151 corresponds to the same time marker in the other three graphs, thus making possible a direct comparison of one graph to each of the other graphs”; [0205], “the compression monitor automatically communicates with the chest compression device and transfers relevant treatment history to it, such as time under compression, quality of compressions as compared to an ideal waveform, ECG history, and other relevant medical data”).

Re claims 9 – 10:
9. The cardiac resuscitation device of claim 1 wherein the chest compression parameters comprise a measured compression timing.  10. The cardiac resuscitation device of claim 9 wherein the measured compression timing is based on a time of chest compression onset (Palazzolo, figs. 2 – 4; [0019] – [0021], “a graph … compression depth … compression velocity … compression acceleration”; [0147], “the user feedback system can prompt the rescuer or automatic CPR device to perform at the appropriate compression rate, compression depth, compression velocity (the time required to compress or decompress the patient), compression acceleration, and compression hold time for each phase (compression and decompression) of the compression cycle”; [0141], “The exact waveform depends on the current state of the art of what kind of compression waveform comprises an optimal compression waveform for a particular kind of patient”; [0148], “If the duty cycle does not fall within pre-determined parameters, then the user feedback system may prompt the rescuer to adjust compression timing and possible a direct comparison of one graph to each of the other graphs”; [0205], “the compression monitor automatically communicates with the chest compression device and transfers relevant treatment history to it, such as time under compression, quality of compressions as compared to an ideal waveform, ECG history, and other relevant medical data”). 

Re claims 11 – 14:
11. The cardiac resuscitation device of claim 9 wherein the processor is configured to: compare the measured compression timing to a desired compression timing; and based on the comparison, determine a latency associated with the measured compression timing; and control the feedback device is to provide corrective feedback based on the determined latency (Palazzolo, figs. 2 – 4; [0019] – [0021], “a graph … compression depth … compression velocity … compression acceleration”; [0147], “the user feedback system can prompt the rescuer or automatic CPR device to perform at the appropriate compression rate, compression depth, compression velocity (the time required to compress or decompress the patient), compression acceleration, and compression hold time for each phase (compression and decompression) of the compression cycle”; [0141], “The exact waveform depends on the current state of the art of what kind of compression waveform comprises an optimal compression waveform for a particular kind of patient”; [0148], “If the duty cycle does not fall within pre-determined parameters, then the user feedback system may prompt the rescuer to adjust compression timing and compression rate in order to effect an optimal duty cycle”; [0187], “For all four graphs each time marker 150 along time scale 151 corresponds to the same time marker in the other three graphs, thus making possible a direct comparison of one graph to each of the other graphs”; [0205], “the compression monitor automatically communicates with the chest compression device and transfers relevant treatment history to it, such as time under compression, quality of compressions as compared to an ideal waveform, ECG history, and other relevant medical data”; the graph comparison between ideal waveform and the actual waveform provides feedback for the compression parameters).

the user feedback system can prompt the rescuer or automatic CPR device to perform at the appropriate compression rate, compression depth, compression velocity (the time required to compress or decompress the patient), compression acceleration, and compression hold time for each phase (compression and decompression) of the compression cycle”; [0141]; [0148], “If the duty cycle does not fall within pre-determined parameters, then the user feedback system may prompt the rescuer to adjust compression timing and compression rate in order to effect an optimal duty cycle”; [0187], “For all four graphs each time marker 150 along time scale 151 corresponds to the same time marker in the other three graphs, thus making possible a direct comparison of one graph to each of the other graphs”; [0205], “the compression monitor automatically communicates with the chest compression device and transfers relevant treatment history to it, such as time under compression, quality of compressions as compared to an ideal waveform, ECG history, and other relevant medical data”; the graph comparison between ideal waveform and the actual waveform provides feedback cues from the compression parameters). 

13. The cardiac resuscitation device of claim 12 wherein the processor is configured to control the feedback device to adjust a timing of the feedback cues (Palazzolo, figs. 2 – 4; [0019] – [0021], “a graph … compression depth … compression velocity … compression acceleration”; [0147], “the user feedback system can prompt the rescuer or automatic CPR device to perform at the appropriate compression rate, compression depth, compression velocity (the time required to compress or decompress the patient), compression acceleration, and compression hold time for each phase (compression and decompression) of the compression cycle”; [0141]; [0148], “If the duty cycle does not fall within pre-determined parameters, then the user feedback system may prompt the rescuer to adjust compression timing and compression rate in order to effect an optimal duty cycle”; [0187], “For all four graphs each time marker 150 along time scale 151 corresponds to the same time marker in the other three graphs, thus making possible a direct comparison of one graph to each of the other graphs”; [0205], “the compression monitor automatically communicates with the chest compression device and transfers relevant treatment history as compared to an ideal waveform, ECG history, and other relevant medical data”; the graph comparison between ideal waveform and the actual waveform provides feedback cues from the compression parameters). 

14. The cardiac resuscitation device of claim 11 wherein the repetitive chest compressions are a series of chest compressions, the measured compression timing indicates an actual time at which each chest compression in the series of chest compressions occurs, and the desired compression timing indicates a desired time for each chest compression in the series of chest compressions to occur, and wherein the processor is configured to determine the latency for each chest compression in the series of chest compressions (Palazzolo, figs. 2 – 4; [0019] – [0021], “a graph … compression depth … compression velocity … compression acceleration”; [0147], “the user feedback system can prompt the rescuer or automatic CPR device to perform at the appropriate compression rate, compression depth, compression velocity (the time required to compress or decompress the patient), compression acceleration, and compression hold time for each phase (compression and decompression) of the compression cycle”; [0141]; [0148], “If the duty cycle does not fall within pre-determined parameters, then the user feedback system may prompt the rescuer to adjust compression timing and compression rate in order to effect an optimal duty cycle”; [0187], “For all four graphs each time marker 150 along time scale 151 corresponds to the same time marker in the other three graphs, thus making possible a direct comparison of one graph to each of the other graphs”; [0205], “the compression monitor automatically communicates with the chest compression device and transfers relevant treatment history to it, such as time under compression, quality of compressions as compared to an ideal waveform, ECG history, and other relevant medical data”; the graph comparison between ideal waveform and the actual waveform provides feedback cues from the compression parameters).

Re claim 17:
17. The cardiac resuscitation device of claim 1 wherein the processor is configured to control the feedback device to adjust the appearance of the PPI graphic such that the appearance provides the corrective chest compression feedback on a compression by compression basis (Cook, [0032] – [0034]; the CPR rate indicator 60 may be configured to respond with positive visual feedback only when both the compression rate being performed by the student and the depth of compression into the core portion 46 are properly achieved”; [0031], “Where illuminated indicators 64 are provided, they may be color coded to convey the level of student performance … The indication may be provided by colored/ illuminated indicators 64a-c, such as LED's, a numeric readout, or other visual method, as well as by audio signals, such as beeps or tonal sounds. Audio signals may be provided as negative sounds, more positive sounds, most positive sounds and double positive sounds, to convey the desired rate performance information”).

Re claims 18 – 19:
18. The cardiac resuscitation device of claim 1 wherein the corrective chest compression feedback instructs the user to modify one or more of the compression depth and the compression rate.  19. The cardiac resuscitation device of claim 1 wherein the processor is configured to control the feedback device to provide corrective feedback that instructs the user to modify ventilation provided to the patient as part of cardiac resuscitation (Palazzolo, fig. 30, “Actual ECG”; [0015], “a change in the patient’s ECG (electrocardiogram)”; [0203], “The remote network computer and an operator trained to use the computer may provide voice assistance to the rescuer while monitoring real time streaming data from the compression monitor. The operator or computer may from time to time provide other information to the compression monitor or rescuer”; figs. 2 – 4; [0019] – [0021], “a graph … compression depth … compression velocity … compression acceleration”; [0147], “the user feedback system can prompt the rescuer or automatic CPR device to perform at the appropriate compression rate, compression depth, compression velocity … “; [0141], “The exact waveform depends on the current state of the art of what kind of compression waveform comprises an optimal compression waveform for a particular kind of patient”; [0148], “If the duty cycle does not fall within pre-determined parameters, then the user feedback system may prompt the rescuer to adjust compression timing and compression rate in order to effect an optimal duty cycle”; [0187], “For all four graphs each time marker 150 along time scale 151 corresponds to the same time marker in the other three graphs, thus making possible a direct comparison of one graph to each of the other graphs”; [0205], “… under compression, quality of compressions as compared to an ideal waveform, ECG history, and other relevant medical data”).

Re claim 20:
20. The cardiac resuscitation device of claim 19 wherein the corrective feedback that instructs the user to modify ventilation instructs the user to modify one or more of a ventilation tidal volume and a ventilation rate (Palazzolo, [0171]; [0148]; [0200]).

Re claim 26:
26. The cardiac resuscitation device of claim 1, wherein the feedback device comprises a speaker and the processor is configured to control the speaker to provide audible feedback (Palazzolo, [0119], “point 52 with the estimated peak 59 to produce an estimated actual compression depth for the current compression 61. The estimated actual depth is then provided to a means for user feedback 62 (a user feedback system). The means for user feedback may comprise a speaker, a visual display, one or more LEDs, a vibrator, radio, or other means for communicating with the rescue. The user feedback system in turn provides information corresponding to the estimated actual depth of the current compression to the rescuer”; Cook, [0033], “calculating the desired measurements described, the desired visual indicators 64a-c, audio indicators”).

Claims 24 – 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palazzolo et al. (US 2004/0082888) in view of Cook et al. (US 2007/0054254 A1) as applied to claim 1 above, and further in view of Laerdal et al. (US 4,797,104).
Re claims 24 – 25:
The combination of Palazzolo and Cook teaches an indicator (PPI graphic) to convey the level of student performance (Cook, [0031]; fig. 1, 64a – 64c).  Cook states “The indication may be provided by colored/illuminated indicators 64a-c, such as LED's, a numeric readout, or other visual method, as well as by audio signals, such as beeps or tonal sounds”.  However, Cook does not explicitly disclose a fill bar to indicate a trainee’s performance.  

Laerdal et al. (US 4,797,104) teaches a system and a method of testing a person in the performance of cardiopulmonary resuscitation and for evaluating training exercises therein (Laerdal, Abstract).  Laerdal further teaches 24. The cardiac resuscitation device of claim 1, wherein the PPI graphic comprises an outlined geometric area and fill area within the outlined geometric area, wherein the perfusion performance indicator value determines the fill area, and wherein the processor adjusts the appearance of the PPI graphic by adjusting a size of the fill area relative to a size of the outlined geometric area based on the perfusion performance indicator value (Laerdal, col. 7, line 60 – col. 8, line 39; figs. 3 – 6; i.e., fig. 3, 203, 230 and 206; col. 8, lines 4 – 22; col. 10, line 51 – col. 11, line 34, “If compression is to be considered correct in regard to its extent, then the blocks shown in FIG. 3 also reach the light area 206 which is particularly heavily illuminated, shaped or coloured in order to make it clearly visible to the trainee … The blocks of the symbolic representation 205, which appear in a downward progression with each compression and which disappear again when the compression force is released, very clearly show the trainee the effects of his operating procedure and permit him in each case to provide for immediate correction in regard to intensity of compression ... By virtue of the fact that the timing sequence of the compressions is also clearly displayed in the sequence display area 230 associated with the scale 203, the trainee can ascertain, by reference to the length of the compression sequences, whether he is performing the heart massage operation at an excessive low or an excessively high rate”;  fig. 3, 206 shows a fill area based on a trainer’s performance).  Therefore, in view of Laerdal, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to provide a fill-bar in Laerdal instead of color indicators in Cook, since Laerdal suggests such instructions include inter alia realistic visual representations on the picture screen of a display device, which show the correct mode of operation in the resuscitation process which also draw the attention of the trainee to the errors and mistakes that he has made (Laerdal, col. 1, lines 50 - 65).  Laerdal further suggests the blocks of the symbolic representation, which appear show the trainee the effects of his operating procedure and permit him in each case to provide for immediate correction in regard to intensity of compression (Laerdal, col. 11, lines 19 - 34).   Furthermore, one of an ordinary skill in the art would have readily provided one type of graphical feedback over another type feedback based on the preference of the user.

Re claim 25.
25. The cardiac resuscitation device of claim 24, wherein the size of the fill area substantially equals the size of the outlined geometric area when the calculated compression depth and rate are substantially equal to the desired values for the compression depth and rate (Cook, [0032] – [0034]; fig. 1, 64a – 64c; i.e., [0032], “the CPR rate indicator 60 may be configured to respond with positive visual feedback only when both the compression rate being performed by the student and the depth of compression into the core portion 46 are properly achieved”; [0031]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3,8-14,17-20 and 24-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048.  The examiner can normally be reached on Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JACK YIP/Primary Examiner, Art Unit 3715